Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 1, 2006, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
*410Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal as part of the plea agreement (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273 [1992]; People v Moissett, 76 NY2d 909 [1990]). The defendant’s valid waiver encompasses the challenge to the legality of the procedure utilized in sentencing him as a second felony offender (see People v Callahan, supra). The defendant’s valid waiver also encompasses any challenge to the sentence as being excessive (see People v Lopez, supra). Spolzino, J.E, Krausman, Angiolillo and McCarthy, JJ., concur.